Exhibit 10.6

EXECUTION VERSION

 

 

GUARANTY

dated as of

March 7, 2011

among

CHINOS INTERMEDIATE HOLDINGS B, INC.,

as Holdings,

THE OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME,

and

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent

 

 

 

 

J. Crew Guaranty (TL)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I Definitions

     1   

Section 1.01

 

Term Loan Credit Agreement Definitions

     1   

Section 1.02

 

Other Defined Terms

     1   

ARTICLE II Guarantee

     2   

Section 2.01

 

Guarantee

     2   

Section 2.02

 

Guarantee of Payment

     2   

Section 2.03

 

No Limitations

     3   

Section 2.04

 

Reinstatement

     4   

Section 2.05

 

Agreement To Pay; Subrogation

     5   

Section 2.06

 

Information

     5   

ARTICLE III Indemnity, Subrogation and Subordination

     5   

ARTICLE IV Miscellaneous

     6   

Section 4.01

 

Notices

     6   

Section 4.02

 

Waivers; Amendment

     6   

Section 4.03

 

Administrative Agent’s and Collateral Agent’s Fees and Expenses; Indemnification

     7   

Section 4.04

 

Successors and Assigns

     8   

Section 4.05

 

Survival of Agreement

     8   

Section 4.06

 

Counterparts; Effectiveness; Several Agreement

     9   

Section 4.07

 

Severability

     9   

Section 4.08

 

GOVERNING LAW, ETC

     9   

Section 4.09

 

WAIVER OF RIGHT TO TRIAL BY JURY

     10   

Section 4.10

 

Headings

     10   

Section 4.11

 

Obligations Absolute

     10   

Section 4.12

 

Termination or Release

     11   

Section 4.13

 

Additional Restricted Subsidiaries

     12   

Section 4.14

 

Recourse; Limited Obligations

     12   

Section 4.15

 

Intercreditor Agreement

     12   

J. Crew Guaranty (TL)



--------------------------------------------------------------------------------

SCHEDULES    Schedule I    Guarantors EXHIBITS    Exhibit I    Form of Guaranty
Supplement

J. Crew Guaranty (TL)



--------------------------------------------------------------------------------

This GUARANTY, dated as of March 7, 2011, is among CHINOS INTERMEDIATE HOLDINGS
B, INC., a Delaware corporation (“Holdings”), and the other Guarantors set forth
on Schedule I hereto and BANK OF AMERICA, N.A., as Administrative Agent and
Collateral Agent for the Secured Parties (as defined below).

Reference is made to the Credit Agreement, dated as of March 7, 2011 (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, the “Term Loan Credit Agreement”), among CHINOS ACQUISITION
CORPORATION, a Delaware corporation (which on the Closing Date shall be merged
with and into J. CREW GROUP, INC., a Delaware corporation (the “Company”), with
the Company surviving such merger as the borrower under the Term Loan Credit
Agreement referred to below (the “Borrower”)), Holdings, the Lenders party
thereto from time to time, and Bank of America, N.A., as Administrative Agent
and Collateral Agent for the Lenders.

The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Term Loan Credit Agreement. The obligations of
the Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement by each Guarantor (as defined below).
The Guarantors are affiliates of one another and will derive substantial direct
and indirect benefits from the extensions of credit to the Borrower pursuant to
the Term Loan Credit Agreement and are willing to execute and deliver this
Agreement in order to induce the Lenders to extend such credit. The ABL
Intercreditor Agreement governs the relative rights and priorities of the Term
Secured Parties and the ABL Secured Parties (as defined in the ABL Intercreditor
Agreement) in respect of the Term Priority Collateral and the ABL Priority
Collateral (and with respect to certain other matters as described therein).
Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01 Term Loan Credit Agreement Definitions.

(a) Capitalized terms used in this Agreement, including the preamble and
introductory paragraphs hereto, and not otherwise defined herein have the
meanings specified in the Term Loan Credit Agreement.

(b) The rules of construction specified in Article I of the Term Loan Credit
Agreement also apply to this Agreement.

Section 1.02 Other Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“Accommodation Payment” has the meaning assigned to such term in Article III.

“Agreement” means this Guaranty.

“Allocable Amount” has the meaning assigned to such term in Article III.

 

  1   J. Crew Guaranty (TL)



--------------------------------------------------------------------------------

“Guaranteed Obligations” mean the “Obligations” as defined in the Term Loan
Credit Agreement.

“Guarantors” means, collectively, Holdings, each other Guarantor listed on
Schedule I hereto and any other Person that becomes a party to this Agreement
after the Closing Date pursuant to Section 4.13; provided that if any such
Guarantor is released from its obligations hereunder as provided in
Section 4.12(b), such Person shall cease to be a Guarantor hereunder effective
upon such release.

“Guaranty Supplement” means an instrument substantially in the form of Exhibit I
hereto.

“Secured Parties” has the meaning provided in the Term Loan Credit Agreement.

“Term Loan Credit Agreement” has the meaning assigned to such term in the
preliminary statement of this Agreement.

“UFCA” has the meaning assigned to such term in Article III.

“UFTA” has the meaning assigned to such term in Article III.

ARTICLE II

Guarantee

Section 2.01 Guarantee.

Each Guarantor irrevocably, absolutely and unconditionally guarantees, jointly
with the other Guarantors and severally, as a primary obligor and not merely as
a surety, the due and punctual payment and performance of the Guaranteed
Obligations, in each case, whether such Guaranteed Obligations are now existing
or hereafter incurred under, arising out of or in connection with any Loan
Document, Secured Hedge Agreements or Cash Management Services, and whether at
maturity, by acceleration or otherwise. Each of the Guarantors further agrees
that the Guaranteed Obligations may be extended, increased or renewed, amended
or modified, in whole or in part, without notice to, or further assent from,
such Guarantor and that such Guarantor will remain bound upon its guarantee
hereunder notwithstanding any such extension, increase, renewal, amendment or
modification of any Guaranteed Obligation. Each of the Guarantors waives
promptness, presentment to, demand of payment from, and protest to, any
Guarantor or any other Loan Party of any of the Guaranteed Obligations, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment.

Section 2.02 Guarantee of Payment.

Each of the Guarantors further agrees that its guarantee hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual of collection of any of the Guaranteed
Obligations or operated as a discharge thereof) and not of collection, and
waives any right to require that any resort be had by the Administrative

 

  2   J. Crew Guaranty (TL)



--------------------------------------------------------------------------------

Agent or any other Secured Party to any security held for the payment of any of
the Guaranteed Obligations, or to any balance of any deposit account or credit
on the books of the Administrative Agent or any other Secured Party in favor of
any other Guarantor or any other Person. The obligations of each Guarantor
hereunder are independent of the obligations of any other Guarantor or the
Borrower, and a separate action or actions may be brought and prosecuted against
each Guarantor whether or not action is brought against any other Guarantor or
the Borrower and whether or not any other Guarantor or the Borrower be joined in
any such action or actions. Any payment required to be made by a Guarantor
hereunder may be required by the Administrative Agent or any other Secured Party
on any number of occasions.

Section 2.03 No Limitations.

(a) Except for termination or release of a Guarantor’s obligations hereunder as
expressly provided in Section 4.12, to the fullest extent permitted by
applicable Law, the obligations of each Guarantor hereunder shall not be subject
to any reduction, limitation, impairment or termination for any reason,
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Guaranteed Obligations, any impossibility in the
performance of any of the Guaranteed Obligations, or otherwise. Without limiting
the generality of the foregoing, to the fullest extent permitted by applicable
Law and except for termination or release of a Guarantor’s obligations hereunder
in accordance with the terms of Section 4.12 (but without prejudice to
Section 2.04), the obligations of each Guarantor hereunder shall not be
discharged, impaired or otherwise affected by (i) the failure of the
Administrative Agent, any other Secured Party or any other Person to assert any
claim or demand or to enforce any right or remedy under the provisions of any
Loan Document or otherwise; (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, any Loan
Document or any other agreement, including with respect to any other Guarantor
under this Agreement; (iii) the release of, or any impairment of any security
held by the Collateral Agent or any other Secured Party for the Guaranteed
Obligations; (iv) any default, failure or delay, willful or otherwise, in the
performance of the Guaranteed Obligations; (v) the failure to perfect any
security interest in, or the release of, any of the Collateral held by or on
behalf of the Collateral Agent or any other Secured Party; (vi) any change in
the corporate existence, structure or ownership of any Loan Party, the lack of
legal existence of the Borrower or any other Guarantor or legal obligation to
discharge any of the Guaranteed Obligations by the Borrower or any other
Guarantor for any reason whatsoever, including, without limitation, in any
insolvency, bankruptcy or reorganization of any Loan Party; (vii) the existence
of any claim, set-off or other rights that any Guarantor may have at any time
against the Borrower, the Administrative Agent, any other Secured Party or any
other Person, whether in connection with the Term Loan Credit Agreement, the
other Loan Documents or any unrelated transaction; (viii) this Agreement having
been determined (on whatsoever grounds) to be invalid, non-binding or
unenforceable against any other Guarantor ab initio or at any time after the
Closing Date or (ix) any other circumstance (including statute of limitations),
any act or omission that may or might in any manner or to any extent vary the
risk of any Guarantor or otherwise operate as a defense to, or discharge of, the
Borrower, any Guarantor or any other guarantor or surety as a matter of law or
equity (in each case, other than the payment in full in cash of all the
Guaranteed Obligations (excluding

 

  3   J. Crew Guaranty (TL)



--------------------------------------------------------------------------------

contingent obligations as to which no claim has been made)). Each Guarantor
expressly authorizes the applicable Secured Parties, to the extent permitted by
the Security Agreement, to take and hold security for the payment and
performance of the Guaranteed Obligations, to exchange, waive or release any or
all such security (with or without consideration), to enforce or apply such
security and direct the order and manner of any sale thereof in their sole
discretion or to release or substitute any one or more other guarantors or
obligors upon or in respect of the Guaranteed Obligations all without affecting
the obligations of any Guarantor hereunder. Anything contained in this Agreement
to the contrary notwithstanding, the obligations of each Guarantor under this
Agreement shall be limited to an aggregate amount equal to the largest amount
that would not render its obligations under this Agreement subject to avoidance
as a fraudulent transfer or conveyance under Section 548 of the Bankruptcy Code
of the United States or any comparable provisions of any similar federal or
state law.

(b) To the fullest extent permitted by applicable Law and except for termination
or release of a Guarantor’s obligations hereunder in accordance with the terms
of Section 4.12 (but without prejudice to Section 2.04), each Guarantor waives
any defense based on or arising out of any defense of the Borrower or any other
Guarantor or the unenforceability of the Guaranteed Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of the
Borrower or any other Guarantor, other than the payment in full in cash of all
the Guaranteed Obligations (excluding contingent obligations as to which no
claim has been made). The Administrative Agent and the other Secured Parties may
in accordance with the terms of the Collateral Documents, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Guaranteed Obligations, make
any other accommodation with the Borrower or any other Guarantor or exercise any
other right or remedy available to them against any Guarantor, without affecting
or impairing in any way the liability of any Guarantor hereunder except to the
extent the Guaranteed Obligations have been paid in full in cash (excluding
contingent obligations as to which no claim has been made). To the fullest
extent permitted by applicable Law, each Guarantor waives any defense arising
out of any such election even though such election operates, pursuant to
applicable Law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against the Borrower or
any other Guarantor, as the case may be, or any security. To the fullest extent
permitted by applicable Law, each Loan Party waives any and all suretyship
defenses.

Section 2.04 Reinstatement.

Notwithstanding anything to contrary contained in this Agreement, each of the
Guarantors agrees that (a) its guarantee hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Guaranteed Obligation is rescinded or must otherwise be
restored by the Administrative Agent or any other Secured Party upon the
bankruptcy or reorganization (or any analogous proceeding in any jurisdiction)
of the Borrower or any other Guarantor or otherwise and (b) the provisions of
this Section 2.04 shall survive the termination of this Agreement.

 

  4   J. Crew Guaranty (TL)



--------------------------------------------------------------------------------

Section 2.05 Agreement To Pay; Subrogation.

In furtherance of the foregoing and not in limitation of any other right that
the Administrative Agent or any other Secured Party has at law or in equity
against any Guarantor by virtue hereof, upon the failure of the Borrower or any
other Guarantor to pay any Guaranteed Obligation when and as the same shall
become due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Guarantor hereby promises to and will forthwith pay, or cause to
be paid, to the Administrative Agent for distribution to the applicable Secured
Parties in cash the amount of such unpaid Guaranteed Obligation. Upon payment by
any Guarantor of any sums to the Administrative Agent as provided above, all
rights of such Guarantor against the Borrower or any other Guarantor arising as
a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subject to Article III.

Section 2.06 Information.

Each Guarantor assumes all responsibility for being and keeping itself informed
of the Borrower’s and each other Guarantor’s financial condition and assets, and
of all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks that such Guarantor
assumes and incurs hereunder, and agrees that none of the Administrative Agent
or the other Secured Parties will have any duty to advise such Guarantor of
information known to it or any of them regarding such circumstances or risks.

ARTICLE III

Indemnity, Subrogation and Subordination

Upon payment by any Guarantor of any Guaranteed Obligations, all rights of such
Guarantor against the Borrower or any other Guarantor arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subordinate and junior in right of payment
to the prior payment in full in cash of all the Guaranteed Obligations
(excluding contingent obligations as to which no claim has been made) and the
termination of all Commitments to any Loan Party under any Loan Document. If any
amount shall erroneously be paid to the Borrower or any other Guarantor on
account of (i) such subrogation, contribution, reimbursement, indemnity or
similar right or (ii) any such indebtedness of the Borrower or any other
Guarantor, such amount shall be held in trust for the benefit of the Secured
Parties and shall forthwith be paid to the Administrative Agent to be credited
against the payment of the Guaranteed Obligations, whether matured or unmatured,
in accordance with the terms of the Term Loan Credit Agreement and the other
Loan Documents. Subject to the foregoing, to the extent that any Guarantor
shall, under this Agreement or the Term Loan Credit Agreement as a joint and
several obligor, repay any of the Guaranteed Obligations constituting Loans made
to another Loan Party under the Term Loan Credit Agreement (an “Accommodation
Payment”), then the Guarantor making such Accommodation Payment shall be
entitled to contribution and indemnification from, and be reimbursed by, each of
the other Guarantors in an amount equal to a fraction of such Accommodation
Payment, the

 

  5   J. Crew Guaranty (TL)



--------------------------------------------------------------------------------

numerator of which fraction is such other Guarantor’s Allocable Amount and the
denominator of which is the sum of the Allocable Amounts of all of the
Guarantors; provided that such rights of contribution and indemnification shall
be subordinated to the prior payment in full, in cash, of all of the Guaranteed
Obligations (excluding contingent obligations as to which no claim has been
made). As of any date of determination, the “Allocable Amount” of each Guarantor
shall be equal to the maximum amount of liability for Accommodation Payments
which could be asserted against such Guarantor hereunder and under the Term Loan
Credit Agreement without (a) rendering such Guarantor “insolvent” within the
meaning of Section 101 (31) of the Bankruptcy Code of the United States,
Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the
Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such Guarantor with
unreasonably small capital or assets, within the meaning of Section 548 of the
Bankruptcy Code of the United States, Section 4 of the UFTA, or Section 5 of the
UFCA, or (c) leaving such Guarantor unable to pay its debts as they become due
within the meaning of Section 548 of the Bankruptcy Code of the United States or
Section 4 of the UFTA, or Section 5 of the UFCA.

ARTICLE IV

Miscellaneous

Section 4.01 Notices.

All communications and notices hereunder shall (except as otherwise expressly
permitted herein) be in writing and given as provided in Section 10.02 of the
Term Loan Credit Agreement. All communications and notice hereunder to a
Guarantor other than Holdings shall be given in care of the Borrower.

Section 4.02 Waivers; Amendment.

(a) No failure by any Secured Party to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by Law. No waiver of any
provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 4.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.

(b) Subject to the ABL Intercreditor Agreement, neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties with respect to which such waiver, amendment or
modification is to apply, subject to any consent required in accordance with
Section 10.01 of the Term Loan Credit Agreement.

 

  6   J. Crew Guaranty (TL)



--------------------------------------------------------------------------------

Section 4.03 Administrative Agent’s and Collateral Agent’s Fees and Expenses;
Indemnification.

(a) Each Guarantor, jointly with the other Guarantors and severally, agrees to
reimburse the Administrative Agent and the Collateral Agent for its fees and
expenses incurred hereunder as provided in Section 10.04 of the Term Loan Credit
Agreement; provided that each reference therein to the “Borrower” shall be
deemed to be a reference to “each Guarantor”.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Guarantor jointly and severally agrees to indemnify the
Administrative Agent, the Collateral Agent and the other Indemnitees (as defined
in Section 10.05 of the Term Loan Credit Agreement) against, and hold each
Indemnitee harmless from, any and all liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses and
disbursements (including Attorney Costs) of any kind or nature whatsoever which
may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with (but
limited, in the case of legal fees and expenses, to the reasonable and
documented out-of-pocket fees, disbursements and other charges of one counsel to
all Indemnitees taken as a whole and, if reasonably necessary, a single local
counsel for all Indemnitees taken as a whole in each relevant jurisdiction that
is material to the interest of the Lenders, and solely in the case of a conflict
of interest, one additional counsel in each relevant jurisdiction to each group
of affected Indemnitees similarly situated taken as a whole) (i) the execution,
delivery, enforcement, performance or administration of this Agreement or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated hereby or the consummation of the transactions
contemplated hereby, (ii) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by any
Guarantor, or any Environmental Liability arising out of the activities or
operations of any Guarantor, or (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto and, in each case, whether or not caused by or
arising, in whole or in part, out of the negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses or disbursements (i) resulted from
the gross negligence, bad faith, or willful misconduct of such Indemnitee or of
any Related Indemnified Person of such Indemnitee, as determined by the final
non-appealable judgment of a court of competent jurisdiction, (ii) are relating
to disputes amongst Indemnitees other than (1) any claim against an Indemnitee
in its capacity or in fulfilling its role as Administrative Agent or Collateral
Agent and (2) any claim arising out of any act or omission of the Borrower or
any of its Affiliates, (iii) related to Taxes or amounts excluded from the
definition of Taxes in the Term Loan Credit Agreement pursuant to clauses
(i) through (vii) of the first sentence of Section 3.01(a) of the Term Loan
Credit Agreement that are imposed with respect to payments to or for the account
of any Agent or any Secured Party under this Agreement or any other Loan
Document, which shall be governed by Section 3.01 of the Term Loan Credit
Agreement, or (iv) related to Other Taxes or to taxes covered by Section 3.04 of
the Term Loan Credit Agreement. No Indemnitee nor any Guarantor shall have any
liability and each party hereby waives, any

 

  7   J. Crew Guaranty (TL)



--------------------------------------------------------------------------------

claim against any other party to this Agreement or any Indemnitee, for any
special, punitive, indirect or consequential damages relating to this Agreement
or arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date) (other than, in the case of any Guarantor, in
respect of any such damages incurred or paid by an Indemnitee to a third party).

(c) Any such amounts payable as provided hereunder shall be additional
Guaranteed Obligations guaranteed hereby and secured by the Collateral
Documents. The provisions of this Section 4.03 shall remain operative and in
full force and effect regardless of the termination of this Agreement, any other
Loan Document, any Secured Hedge Agreement or any Cash Management Services
agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Guaranteed Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, any resignation of the Administrative Agent or Collateral Agent or any
document governing any of the obligations arising under any Secured Hedge
Agreement or Cash Management Obligations, or any investigation made by or on
behalf of the Administrative Agent or any other Secured Party. All amounts due
under this Section 4.03 shall be payable within 20 Business Days of written
demand therefor.

Section 4.04 Successors and Assigns.

Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of any
Guarantor or any Secured Party that are contained in this Agreement shall bind
and inure to the benefit of their respective permitted successors and assigns.
Except as provided in Section 10.07 of the Term Loan Credit Agreement, no
Guarantor may assign any of its rights or obligations hereunder without the
written consent of the Administrative Agent.

Section 4.05 Survival of Agreement.

All covenants, agreements, indemnities, representations and warranties made by
the Guarantors in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the Secured
Parties and shall survive the execution and delivery of the Loan Documents and
the making of any Loans, regardless of any investigation made by any Secured
Party or on its behalf and notwithstanding that any Secured Party may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended under the Term
Loan Credit Agreement or any other Loan Document, and shall continue in full
force and effect until this Agreement is terminated as provided in Section 4.12
hereof, or with respect to any individual Guarantor until such Guarantor is
otherwise released from its obligations under this Agreement in accordance with
the terms hereof.

 

  8   J. Crew Guaranty (TL)



--------------------------------------------------------------------------------

Section 4.06 Counterparts; Effectiveness; Several Agreement.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
shall become effective when it shall have been executed by the Guarantors, the
Administrative Agent and the Collateral Agent and thereafter shall be binding
upon and inure to the benefit of each Guarantor, the Administrative Agent, the
Collateral Agent, the other Secured Parties and their respective permitted
successors and assigns, subject to Section 4.04 hereof. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement. This Agreement shall be construed as a separate
agreement with respect to each Guarantor and may be amended, restated, modified,
supplemented, waived or released with respect to any Guarantor without the
approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder.

Section 4.07 Severability.

If any provision of this Agreement is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 4.08 GOVERNING LAW, ETC.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(b) THE GUARANTORS, THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT EACH
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. EACH PARTY HERETO
AGREES THAT

 

  9   J. Crew Guaranty (TL)



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN
THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY
RIGHTS UNDER THIS AGREEMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

(c) THE GUARANTORS, THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT EACH
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

Section 4.09 WAIVER OF RIGHT TO TRIAL BY JURY.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 4.10 Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

Section 4.11 Obligations Absolute.

All rights of the Collateral Agent, the Administrative Agent and the other
Secured Parties hereunder and all obligations of each Guarantor hereunder shall
be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Term Loan Credit Agreement, any other Loan Document, any
agreement with respect to any of the Guaranteed Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Guaranteed Obligations,

 

  10   J. Crew Guaranty (TL)



--------------------------------------------------------------------------------

or any other amendment or waiver of or any consent to any departure from the
Term Loan Credit Agreement, any other Loan Document, or any other agreement or
instrument, (c) any release or amendment or waiver of or consent under or
departure from any guarantee guaranteeing all or any of the Guaranteed
Obligations or (d) subject only to termination or release of a Guarantor’s
obligations hereunder in accordance with the terms of Section 4.12, but without
prejudice to reinstatement rights under Section 2.04, any other circumstance
that might otherwise constitute a defense available to, or a discharge of, any
Guarantor in respect of the Guaranteed Obligations or this Agreement.

Section 4.12 Termination or Release.

(a) This Agreement and the Guarantees made herein shall terminate with respect
to all Guaranteed Obligations when (i) all Commitments have expired or been
terminated and the Lenders have no further commitment to lend under the Term
Loan Credit Agreement and (ii) all principal and interest in respect of each
Loan and all other Guaranteed Obligations (other than (A) contingent
indemnification obligations with respect to then unasserted claims and
(B) Guaranteed Obligations in respect of obligations that may thereafter arise
with respect to any Secured Hedge Agreement or any Cash Management Services
agreement, in each case, not yet due and payable, unless the Collateral Agent
has received written notice, at least two (2) Business Days prior to the
proposed date of any such termination, stating that arrangements reasonably
satisfactory to each applicable Hedge Bank or Cash Management Bank in respect
thereof have not been made) shall have been paid in full in cash, provided,
however, that in connection with the termination of this Agreement, the
Administrative Agent may require such indemnities as it shall reasonably deem
necessary or appropriate to protect the Secured Parties against (x) loss on
account of credits previously applied to the Guaranteed Obligations that may
subsequently be reversed or revoked, and (y) any obligations that may thereafter
arise with respect to Secured Hedge Agreements or Cash Management Obligations to
the extent not provided for thereunder.

(b) A Guarantor that is a Restricted Subsidiary shall automatically be released
in the circumstances set forth in Section 9.11 of the Term Loan Credit
Agreement.

(c) In connection with any termination or release pursuant to clauses (a) or
(b) above, the Administrative Agent and the Collateral Agent shall promptly
execute and deliver to any Guarantor, at such Guarantor’s expense, all documents
that such Guarantor shall reasonably request to evidence such termination or
release. Any execution and delivery of documents pursuant to this Section 4.12
shall be without recourse to or warranty by the Administrative Agent or the
Collateral Agent.

(d) At any time that the respective Guarantor desires that the Administrative
Agent or the Collateral Agent take any of the actions described in immediately
preceding clause (c), it shall, upon request of the Administrative Agent or the
Collateral Agent, deliver to the Administrative Agent an officer’s certificate
certifying that the release of the respective Guarantor is permitted pursuant to
clause (a) or (b) above. The Administrative Agent and the Collateral Agent shall
have no liability whatsoever to any Secured Party as a result of any release of
any Guarantor by it as permitted (or which the Administrative Agent in good
faith believes to be permitted) by this Section 4.12.

 

  11   J. Crew Guaranty (TL)



--------------------------------------------------------------------------------

Section 4.13 Additional Restricted Subsidiaries.

Pursuant to Section 6.11 of the Term Loan Credit Agreement, certain Restricted
Subsidiaries of the Loan Parties that are wholly owned Material Domestic
Subsidiaries and not Excluded Subsidiaries and that were not in existence or not
Restricted Subsidiaries on the date of the Term Loan Credit Agreement are
required to enter in this Agreement as Guarantors upon becoming Restricted
Subsidiaries (for avoidance of doubt, the Borrower may cause any Restricted
Subsidiary that is not a Guarantor to Guarantee the Obligations by causing such
Restricted Subsidiary to execute a Guaranty Supplement in accordance with the
provisions of this Section 4.13 and any such Restricted Subsidiary shall be a
Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein). Upon execution and delivery by the Administrative Agent and a
Restricted Subsidiary of a Guaranty Supplement, such Restricted Subsidiary shall
become a Guarantor hereunder with the same force and effect as if originally
named as a Guarantor herein. The execution and delivery of any such instrument
shall not require the consent of any other Guarantor hereunder. The rights and
obligations of each Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor as a party to this Agreement.

Section 4.14 Recourse; Limited Obligations.

This Agreement is made with full recourse to each Guarantor and pursuant to and
upon all the warranties, representations, covenants and agreements on the part
of such Guarantor contained herein, in the Term Loan Credit Agreement and the
other Loan Documents and otherwise in writing in connection herewith or
therewith. It is the desire and intent of each Guarantor and each applicable
Secured Party that this Agreement shall be enforced against each Guarantor to
the fullest extent permissible under applicable Law applied in each jurisdiction
in which enforcement is sought.

Section 4.15 Intercreditor Agreement.

The Guarantors, the Collateral Agent and the Administrative Agent acknowledge
that the exercise of certain of the Collateral Agent’s and the Administrative
Agent’s rights and remedies hereunder may be subject to, and restricted by, the
provisions of the ABL Intercreditor Agreement. Except as specified herein,
nothing contained in the ABL Intercreditor Agreement shall be deemed to modify
any of the provisions of this Agreement, which, as among the Guarantors, the
Collateral Agent and the Administrative Agent shall remain in full force and
effect.

[Signature Pages Follow]

 

  12   J. Crew Guaranty (TL)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

GUARANTORS: CHINOS INTERMEDIATE HOLDINGS B, INC. By:  

/s/ James Scully

Name:   James Scully Title:   Chief Administrative Officer   and Chief Financial
Officer

[Signature Page to Term Guaranty]



--------------------------------------------------------------------------------

GUARANTORS: J. CREW OPERATING CORP. J. CREW INC. J. CREW INTERNATIONAL, INC.
GRACE HOLMES, INC. H. F. D. NO. 55, INC. MADEWELL INC. J. CREW VIRGINIA, INC.
By:  

/s/ James Scully

Name:   James Scully Title:   Chief Administrative Officer   and Chief Financial
Officer

[Signature Page to Term Guaranty]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND COLLATERAL AGENT:

BANK OF AMERICA, N.A., as

Administrative Agent and as Collateral Agent

By:  

/s/ Kevin L. Ahart

Name:   Kevin L. Ahart Title:   Vice President

[Signature Page to Term Guaranty]



--------------------------------------------------------------------------------

SCHEDULE I TO GUARANTY

GUARANTORS

Chinos Intermediate Holdings B, Inc.

J. Crew Operating Corp.

J. Crew Inc.

J. Crew International, Inc.

Grace Holmes, Inc.

H. F. D. No. 55, Inc.

Madewell Inc.

J. Crew Virginia, Inc.



--------------------------------------------------------------------------------

EXHIBIT I TO GUARANTY

FORM OF GUARANTY SUPPLEMENT

SUPPLEMENT NO.      dated as of                  , 20    , to the Guaranty dated
as of March 7, 2011, among CHINOS INTERMEDIATE HOLDINGS B, INC., a Delaware
corporation (“Holdings”), the other Guarantors party thereto from time to time
and BANK OF AMERICA, N.A., as Administrative Agent and Collateral Agent for the
Secured Parties (as amended, restated, amended and restated, supplemented and/or
otherwise modified from time to time, the “Guaranty”).

A. Reference is made to the Credit Agreement, dated as of March 7, 2011 (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, the “Term Loan Credit Agreement”), by, among others, the
Borrower, Holdings, the Lenders party thereto, and Bank of America, N.A., as
Administrative Agent and Collateral Agent for the Lenders.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Term Loan Credit Agreement and the
Guaranty, as applicable.

C. The Guarantors have entered into the Guaranty in order to induce the Lenders
to make Loans to the Borrower. Section 4.13 of the Guaranty provides that
additional Restricted Subsidiaries of the Guarantors may become Guarantors under
the Guaranty by execution and delivery of an instrument in the form of this
Supplement. The undersigned Restricted Subsidiary (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Term Loan
Credit Agreement to become a Guarantor under the Guaranty as consideration for
Loans previously made.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

Section 1. In accordance with Section 4.13 of the Guaranty, the New Subsidiary
by its signature below becomes a Guarantor under the Guaranty with the same
force and effect as if originally named therein as a Guarantor and the New
Subsidiary hereby (a) agrees to all the terms and provisions of the Guaranty
applicable to it as a Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct on and as of the date hereof, provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all respects as of such earlier date. Each reference to a
“Guarantor” in the Guaranty shall be deemed to include the New Subsidiary as if
originally named therein as a Guarantor. The Guaranty is hereby incorporated
herein by reference.

Section 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws and by general
principles of equity.



--------------------------------------------------------------------------------

Section 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary and the Administrative Agent has executed a counterpart
hereof. Delivery of an executed counterpart of a signature page of this
Supplement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Supplement.

Section 4. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect.

Section 5.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK CITY IN THE BOROUGH OF MANHATTAN AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
EACH PARTY HERETO AGREES THAT THE ADMINISTRATIVE AGENT AND LENDERS RETAIN THE
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER THIS AGREEMENT OR THE
ENFORCEMENT OF ANY JUDGMENT.

(c) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

    J. Crew Guaranty (TL)



--------------------------------------------------------------------------------

(d) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 6. If any provision of this Supplement is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Supplement shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 7. All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the Guaranty.

Section 8. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement as
provided in Section 4.03(a) of the Guaranty.

 

    J. Crew Guaranty (TL)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guaranty as of the day and year first above
written.

 

[NAME OF NEW SUBSIDIARY] By:  

 

Name:   Title:   BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:   Title:  